                                                                              JS-6
 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11

12   BRYAN JORDAN,                               Case No. 2:18-cv-7020-GW(RAOx)
13                Plaintiff,                     Assigned to:
                                                 Hon. George H. Wu, District Judge
14         vs.
                                                  XXXXXXXX ORDER FOR
                                                 [PROPOSED]
15
   XANITOS, INC., a Delaware                     DISMISSAL OF ACTION WITH
                                                 PREJUDICE PURSUANT TO FRCP
16 Corporation, DOES 1-10, business              41(a)(1)
   entities, forms unknown; DOES 11-20,
17 individuals; and DOES 21-30, inclusive,

18
                  Defendants.
19                                               State Action Filed: June 28, 2018
20

21                                  [PROPOSED]
                                    XXXXXXXXX ORDER
22
           FOR GOOD CAUSE APPEARING, it is hereby ORDERED that the action on
23
     file herein shall be dismissed pursuant to Federal Rule of Civil Procedure 41(a) with
24
     prejudice. Each side will bear its own attorneys’ fees.
25

26
             January 25, 2019
     Dated: _____________________
27

28
                                              Hon. George
                                                   Geoorge H.
                                                           H Wu
                                              Judge of the United States District Court
                                                1              Case No. 2:18-cv-7020- GW(RAOx)
                                [PROPOSED] ORDER FOR DISMISSAL
